Citation Nr: 0429925	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-12 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability, to include degenerative joint disease of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from August 1944 until October 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.

It is noted that in his July 2002 notice of disagreement, the 
veteran states that he broke his nose in service and has a 
deviated septum.  It is unclear whether he intended that 
statement to serve as a claim of entitlement to service 
connection for that condition.  This issue has not been 
adjudicated by the RO to date, and the Board therefore refers 
it back to the RO for appropriate action.


FINDINGS OF FACT

1.  A December 1946 rating decision denied service connection 
for a sprained back.

2.  In an unappealed March 1999 rating decision, the RO 
denied reopening a claim for service connection for a back 
condition.   

3.  The evidence associated with the claims file subsequent 
to the March 1999 rating decision is new, and so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.

4.  The competent evidence does not demonstrate that the 
veteran's back disability, currently diagnosed as 
degenerative joint disease, L5-S1, is causally related to 
service. 




CONCLUSIONS OF LAW

1.  The December 1946 decision denying service connection for 
a sprained back is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1100 (2004).

2.  The March 1999 rating decision denying the veteran's 
request to reopen a claim for entitlement to service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

3.  The evidence received subsequent to the March 1999 final 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
back disability, to include degenerative joint disease of the 
lumbosacral spine, have been met.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2004).  

4.  A chronic back disability, to include degenerative joint 
disease of the lumbosacral spine, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in April 2002 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  In the present 
case, appropriate notice preceded the July 2002 denial on 
appeal.  Thus, the timing requirement of Pelegrini II has 
been satisfied here.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Finally, the veteran's statements in support of 
his claim are affiliated with the claims file.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Relevant law and regulations

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).   As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 
2002)(eliminates the concept of a well-grounded claim).

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Certain disorders, such as arthritis, are presumed to have 
been incurred in service if manifested or aggravated within 
one year of separation from service to a degree of 10 percent 
or more, provided that the veteran has served a minimum of 
ninety days either during a period of war or during peacetime 
service after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Procedural background

The veteran initially raised a claim of entitlement to 
service connection for a back sprain in November 1946.  That 
claim was denied in a December 1946 rating action.  The 
veteran did not appeal that determination and it became 
final.  38 U.S.C.A. § 7105.

In November 1986 the veteran again claimed service connection 
for a back condition.  In December 1986, the RO decided that 
new and material evidence sufficient to reopen the claim had 
not been received.  Subsequent rating actions in January 1987 
again found no new and material evidence.

Next, in March 1997, the veteran again sought to reopen his 
claim of entitlement to service connection for a back 
condition.  A June 1997 rating decision found no new and 
material evidence, and the request to reopen was thus denied.

An August 1997 request to reopen resulted in a March 1999 
rating decision which again found that new and material 
evidence had not been received with regard to the veteran's 
back claim.

Finally, in May 2001, the veteran made another attempt to 
have his back claim reopened.  The July 2002 rating decision 
on appeal denied the request.  On this occasion, the veteran 
initiated an appeal by submitting a notice of disagreement in 
July 2002.  A statement of the case was issued in April 2003.  
The appeal was perfected with the submission of a VA Form 9, 
also in April 2003. 

Factual background

The veteran was in good health upon enlistment, as 
demonstrated by a normal physical examination in August 1944.  

During service, an April 1945 treatment record shows 
complaints of back pain and stiffness.  Objectively, there 
was slight tenderness in the lumbar muscles, and bilateral 
lumbar muscle spasm.  Myositis was diagnosed, cause unknown.

July 1945 service medical records reflect continuing 
complaints of dull pain in the lower lumbar spine.  Other 
reports dated in that month show an impression of lumbago, 
chronic, bilateral, moderate, cause undetermined.  

The veteran's separation examination in September 1946 
revealed no musculoskeletal defects.  

On initial VA examination subsequent to service, in January 
1947, the veteran reported he had had no medical treatment 
since service.  He did not have any complaint relative to the 
back.  Physical examination was negative for a back 
abnormality.

The claims file reveals private treatment for back pain in 
1982 and 1984.  The etiology of such pain was not discussed.

In a January 1987 letter, Dr. L. R. G. stated that he began 
treating the veteran for back pain in January 1982.  He 
reported he had treated the veteran on several occasions 
during that year and also in 1983.  

In May 1997, the veteran was examined by VA.  The veteran 
explained that he was ambushed while in service.  He jumped 
out of the way while carrying a radio on his back at the 
time, causing injury.  He was treated in a field hospital, 
where he remained for several weeks.  He then was placed on 
restricted duty.  The veteran stated that he had experienced 
low back pain upon lifting objects ever since that event.  
The veteran stated that the weight of the object was not 
important, but rather the body mechanics involves, as even 
lifting light objects caused pain.  

Objectively, the veteran walked down the hall with little 
difficulty.  There was no tenderness with palpation along the 
lumbosacral spine area.  No palpable muscle spasm was noted.  
The diagnosis was intermittent low back pain exacerbated by 
alteration and body mechanics, relieved with over-the-counter 
agents and not requiring loss of time at work.  Degenerative 
joint disease at L5-S1 was also noted.

In a November 1998 letter, Dr. L. R. G. stated that he 
treated the veteran for low back pain in March of 1988.  The 
veteran had told him that he injured his back in service.  L. 
R. G. remarked that, in his experience, chronic conditions 
such as the veteran's worsened with age, resulting in 
probable disability.

In an October 1998 letter, H. L. P., D. C., stated that he 
had treated the veteran's back pain for a number of years.  
He stated that the veteran's back problem was chronic and 
noted that it possibly stemmed from an earlier injury.  

X-rays of the lumbar spine dated in February 2001 show 
osteoporosis, ankylosing spondylosis between L4 and S1 and 
fusion of L5-S1.  

In April 2001, the Medical Director of the Veterans Clinic in 
Kirksville, Missouri, wrote a letter discussing the veteran's 
back problems.  It was indicated that the veteran's claims 
file was reviewed.  The Medical Director briefly described 
the veteran's in-service treatment for back complaints and 
concluded that a serious injury was sustained in service.  
However, the Medical Director was unable to conclude, from 
the available evidence that the in-service low back problems 
continued to the present day.  He stated that such was 
certainly a possibility.

Analysis

As noted previously, the veteran's initial claim of 
entitlement to service connection for a back disability was 
denied in December 1946.  As the veteran did not appeal that 
decision it became final.  38 U.S.C.A. § 7105.  Since that 
time, the veteran has made numerous requests to reopen his 
claim, all of which were denied.  In each instance, the 
veteran failed to challenge the determination, causing such 
rating actions to become final.  The last of such rating 
decisions was dated in March 1999.

Subsequent to the last final March 1999 rating action denying 
the veteran's request to reopen a claim of entitlement to 
service connection for a back condition, the veteran again 
tried to reopen the claim.  The RO considered the matter in 
July 2002.  At that time, the claim was reopened and then 
denied on the merits.  The veteran disagreed with the 
determination, culminating in the present appeal.  

As discussed above, the July 2002 rating decision apparently 
found that new and material evidence had been submitted, 
because they proceeded to consider the issue on the merits, 
de novo.  Such de novo review was also evident in an April 
2003 statement of the case, despite the fact that the issue 
was still phrased under "new and material" rubric.  In any 
event, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed by the Board regardless of the RO's 
determination to reopen.  Barnett v. Brown, 8 Vet. App. 1, 4, 
(1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 
1996).  

The evidence of record at the time of the March 1999 rating 
decision included service medical records which demonstrated 
treatment for back complaints in service, and reports of post 
service treatment for current back disability.  The record 
also contained a chiropractor's opinion that generally 
referenced that the veteran's back problem possibly stemmed 
from an earlier injury.

Since the last final March 1999 rating decision, the RO has 
received an April 2001 letter from an orthopedic doctor, the 
Medical Director of the Veterans Clinic in Kirksville, 
Missouri.  That correspondence addressed to the etiology of 
the veteran's back problems.  The Board finds that this 
document constitutes new and material evidence.  Although 
other letters from caregivers were already of record, the 
April 2001 letter in question from a medical doctor also 
discussed etiology.  Thus, the letter was not merely 
cumulative or redundant and is considered "new" under 
38 C.F.R. § 3.156(a).  Moreover, the question of etiology, 
touched upon in that April 2001 communication, bears directly 
and substantially on the matter under consideration, i.e., 
that of a link between a current back disability and the 
veteran's service.  As such, the evidence is material under 
38 C.F.R. § 3.156(a).

New and material evidence having been received, the Board 
will now consider the merits of the veteran's claim of 
entitlement to service connection for degenerative joint 
disease, lumbosacral spine.  

At the outset, the Board has considered whether presumptive 
service connection for chronic diseases is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of a back disability within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  As previously 
stated, a successful service connection claim will contain 
the following three elements: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 7 Vet. App. at 341, 346.  

In the present case, the evidence of record indicates a 
diagnosis of degenerative joint disease, L5-S1.  A current 
disability having been shown, the first element of a service 
connection claim is satisfied.  Moreover, the evidence 
clearly indicates in-service treatment for back problems.  
However, as will be explained below, the evidence fails to 
establish a causal relationship between the in-service 
treatment and his current disability.

The claims file contains several letters from treatment 
providers.  In a November 1998 letter, Dr. L. R. G. commented 
that chronic conditions such as the veteran's worsened with 
age, resulting in probable disability.  However, such 
statement does not appear to actually relate the current 
chronic back disability to service.  Moreover, even if L. R. 
G. considered the veteran's back problems to have been 
chronic since the time of service, this is not supported by 
the evidence of record.  To the contrary, such evidence shows 
in-service complaints and treatment for back pain over a span 
of 4 months, with no subsequent in-service treatment, no 
abnormal findings upon separation, and no post-service 
treatment for almost 40 years following discharge.  

The Board also points out an April 2001 letter written by the 
Medical Director of the Veterans Clinic in Kirksville, 
Missouri.  In that communication, the Medical Director stated 
that he could not find that the low back problems experienced 
by the veteran in 1945 continued to the present day.  He did 
state that such a relationship was certainly possible, but 
the evidence of record did not allow him to be any more 
definitive than that.  

To satisfy the nexus prong of a service connection claim, the 
competent evidence must demonstrate that it is at least as 
likely as not that a current disability was incurred in or 
aggravated by active service.  Here, no such opinion exists.  
Again, the April 2001 letter stated that such causal 
relationship was "possible."  The Board construes such 
statement as not sufficient to place the evidence in 
equipoise.  In this regard, the Board notes that it was not 
said to be at least as likely as not causally related.  

In conclusion, while the veteran has a current diagnosis of 
degenerative joint disease, lumbosacral spine, and while in-
service records show treatment and diagnoses relevant to the 
lumbar spine, the competent evidence fails to demonstrate a 
causal relationship between the two.  Rather, the evidence 
shows that the in-service back condition resolved, as 
demonstrated by a normal separation examination and an 
absence of back treatment or complaints for 36 years 
following service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for degenerative 
joint disease, lumbosacral spine, and to this extent the 
appeal is granted.

Service connection for a back disability, to include 
degenerative joint disease of the lumbosacral spine, is 
denied.





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



